Citation Nr: 0815558	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  04-17 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
service-connected anaphylactic reaction to bee sting.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran who had active duty service from September 1987 
to April 2000 with over 7 years of prior active service 
including reported service with the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Portland, Oregon Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This matter was remanded in December 
2006 and January 2008 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The veteran's service-connected anaphylactic reaction to bee 
sting is not manifested by attacks without laryngeal 
involvement lasting one to seven days and occurring five to 
eight times a year, or: attacks with laryngeal involvement of 
any duration occurring once or twice a year.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
anaphylactic reaction to bee sting have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Codes 7199-7118 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in August 2000.  The notification substantially 
complied with Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claim.  

Subsequent to the October 2002 adjudication, the RO provided 
the appellant with notice in December 2006 that substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim.  While the notice was 
not provided prior to the October 2002 adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in June 2007 (which also contained the same 
notice) and February 2008 supplemental statements of the 
case.  The veteran and his representative have not alleged 
any prejudice as a result of the untimely notification, nor 
has any been shown.  

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vasquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for an increased rating.  
A review of the record shows that the RO, in connection with 
the veteran's original service connection claim provided the 
veteran with adequate VCAA notice in an August 2000 letter 
prior to the October 2002 adjudication of the claim which 
granted service connection.  In Dingess v. Nicholson, 19 Vet. 
App. 473, 490-491 (2006), the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A.  5103(a) (West 
2002), notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Also see 
Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  
In line with the reasoning set forth in these judicial 
decisions, it appears that the notice requirements addressed 
by the Court in Vasquez-Flores, supra, do not apply to 
initial rating claims such as the one now on appeal to the 
Board. 

Duty to Assist 

VA has obtained service and private medical records, assisted 
the veteran in obtaining evidence, and afforded the veteran 
July 2001 and May 2007 VA examinations.  The Board notes that 
per its December 2006 remand, the RO sent a December 2006 
letter to the veteran notifying him of additional evidence 
was needed from him; no response regarding these specific 
treatment records have been received from the veteran or his 
representative.  Thus, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected anaphylactic reaction to 
bee sting warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 126.    

The veteran's service-connected anaphylactic reaction to bee 
sting has been rated by the RO under the provisions of 
Diagnostic Code 7199-7118.    

Since anaphylactic reaction to bee sting is an unlisted 
condition without a specific diagnostic code, the RO has 
rated anaphylactic reaction to bee sting under a closely 
related disease (Angioneurotic edema).  See 38 C.F.R. § 4.20.  
Under Diagnostic Code 7199-7118, a rating of 10 percent is 
warranted where there are attacks without laryngeal 
involvement lasting one to seven days and occurring two to 
four times a year.  A rating of 20 percent is warranted where 
there are attacks without laryngeal involvement lasting one 
to seven days and occurring five to eight times a year, or; 
attacks with laryngeal involvement of any duration occurring 
once or twice a year.  A maximum rating of 40 percent is 
warranted where there are attacks without laryngeal 
involvement lasting one to seven days or longer and occurring 
more than eight times a year, or; attacks with laryngeal 
involvement of any duration occurring more than once a year.  
See 38 C.F.R. § 4.104, Diagnostic Code 7118.   

When the veteran was afforded a VA examination in July 2001, 
he reported being stung in 1996 and 1998.  He further 
reported being stung twice on the left hip by a hornet a week 
prior to the July 2001 VA examination and was treated with 
Benadryl and prednisone; an electrocardiogram was found 
normal, and he was believed to have a local reaction only.  
In addition, he shared that his father-in-law observed that 
the veteran's speech was slurred at the time of the July 2001 
incident.  It was noted that the veteran had been taking 
allergy shots once a month since 1996.  It was further noted 
that the veteran had no respiratory problems and never had a 
respiratory arrest or required ventilation.  It was also 
noted that he never had wheezing related to a bee sting.  
When the examiner diagnosed the veteran with bee sting 
allergy, she stated that the veteran had one severe 
anaphylactic reaction in July 1996 while on active duty in 
the military and had no further anaphylactic reactions since 
that time.  She further stated that the veteran has had at 
least three local reactions and was treated with Benadryl and 
at times steroids, and there had been no further use of 
epinephrine.  She also stated that the veteran had no chronic 
squealae to his severe reaction in 1996 other than the need 
to carry an EpiPen (Epinephrine) Auto-Injector for possible 
recurrent reaction.    

In response to the July 2001 VA examination, the veteran 
submitted a February 2002 letter from Mark T. O'Hollaren, 
M.D. Director of the Allergy Clinic.  
Dr. O'Hollaren disagreed with the July 2001 VA examiner's 
findings and stated that after a life-threatening reaction 
involving loss of consciousness, the veteran should be 
maintained on allergen immunotherapy indefinitely, most 
likely for the rest of his life.  He continued that the 
veteran stood to have as much as a 20 percent chance of 
recurrence of his allergic sensitivity, which could mean that 
a subsequent sting could result in the loss of the veteran's 
life.  Dr. O'Hollaren stated that although the veteran needed 
to carry epinephrine, the current state-of-the-art treatment 
for anaphylactic sensitive to bee stings is immunotherapy.  
He opined that the veteran should not discontinue 
immunotherapy, but rather that it should be continued 
indefinitely.  

The veteran submitted various statements written in September 
2003 from himself and his family that collectively note that 
he can no longer enjoy outdoor activities with his family 
like he once did before his initial bee sting in 1996, and 
that he no longer can help around the farm.  All expressed 
concern seeing a bee near the veteran for fear that the next 
bee sting could be fatal.  

Since the time the letters were written, the veteran was 
afforded another VA examination in May 2007, and he reported 
that he had four bee stings or wasp stings since the July 
2001 VA examination.  He stated that he went to the emergency 
room in 2004 and further stated that a relative noticed he 
was slurring his words; the veteran continued that he did not 
use his EpiPen and could not recall the medications used in 
the emergency room.  He further noted that he had not been 
hospitalized for his stings.  He recalled that his most 
recent visit to the emergency room was in 2005 when he was 
treated with medication.  The veteran expressed his belief 
that his allergy shots have alleviated the severity of a bee 
sting reaction, but that the allergy had not gone away 
completely.  The veteran further expressed his belief that 
multiple stings at one time can cause a future reaction.  At 
the time of the examination, the veteran stated that he had 
no symptoms and felt well.  He additionally stated that he 
had no abnormal respiratory complaints and respiratory 
symptoms.  He also stated that he took no medication for his 
history of bee sting allergies, but had taken on occasion an 
oral antihistamine during immunotherapy sessions.  He 
reported not having to have epinephrine for immunotherapy.

The veteran expressed that he has had some significant 
alterations in his lifestyle and had to curtail his outdoor 
activities during the summer months.  He intimated that the 
preventative measures that impacted his lifestyle were most 
troubling to him.  

The diagnosis was bee sting allergy/stinging insect allergies 
with severe reaction with hypotension in 1996, documented in 
his records.  The examiner noted that the veteran still had 
some systemic reaction to stings according to the medical 
history provided by the veteran; however, not as severe as 
the one in 1996.  The examiner also noted that the exact 
description of the veteran's allergy reactions from stings 
was not severe and that whether it is mild or moderate would 
be mere speculation as the examiner did not have any records 
of his emergency room treatments.  As a result, the examiner 
explained, he could only say that the veteran had some type 
of reaction to stinging insects and whether it is just local 
or had some systemic component was not certain without 
documentation.  Based on the veteran's symptoms, the examiner 
stated that the veteran did appear to have some systemic 
symptoms, but that they were not severe and that further 
comments would be mere speculation.        

A letter from Dr. O'Hollaren was received in May 2007 in 
which he stated that the veteran has had four anaphylactic 
reactions to stinging insects with one resulting in a loss of 
consciousness.  It was noted that the veteran had been 
actively educated on avoiding be stings and had received 
venom immunotherapy that has prevented additional episodes of 
anaphylaxis.  Dr. O'Hollaren continued that the fact that the 
veteran had not recently experienced anaphylaxis did not mean 
that it was not a significant problem.  He explained that 
when someone has experienced a loss of consciousness from an 
anaphylactic reaction, it is classified as a grade 4 (the 
most serious and life-threatening severity level of 
anaphylaxis).  

Attached to Dr. O'Hollaren's letter was a May 2007 emergency 
room report showing that the veteran was treated for chest 
pain, which made him believe that it was the onset of an 
anaphylactic reaction.  In the end, no localized area for 
sting was found.

The Board notes that overall, there is no medical evidence of 
record reflecting attacks without laryngeal involvement 
lasting one to seven days and occurring five to eight times a 
year, or; attacks with laryngeal involvement of any duration 
occurring once or twice a year to warrant a 20 percent 
rating.  And there is no medical evidence of record 
reflecting attacks without laryngeal involvement lasting one 
to seven days or longer and occurring more than eight times a 
year, or; attacks with laryngeal involvement of any duration 
occurring more than once a year to warrant a maximum rating 
of 100 percent.   

Although the Board does recognize the severity of his 
allergic reactions and that the veteran has been able to take 
preventative measures to avoid anaphylactic reactions, the 
Board is not aware of any legal basis for allowing an 
increased rating for anaphylactic reaction to bee sting based 
on the level of severity of the reactions (other than those 
provided in Diagnostic Code 7199-7118) or based on the 
results of taking precautionary measures.  

Neither the veteran nor his representative appear to have 
offered argument regarding alternate rating criteria.  
Nevertheless, the Board has considered whether evaluation 
under criteria for immune disorders would benefit the 
veteran.  Code 6350 for lupus provides for a 10 percent 
rating for exacerbations one or twice a year, or symptomatic 
during the past two years.  The next higher rating of 20 
percent requires exacerbations lasting a week or more, 2 or 3 
times per year.  The Board is unable to conclude that the 
veteran's disability picture more nearly approiximates the 
criteria for a 20 percent rating under Code 6350.  Likewise, 
the Board is unable to find that evaluation by analogy under 
Code 6351 for HIV-related illness would result in a rating in 
excess of the currently assigned 10 percent.  A 10 percent 
rating under Code 6351 is for application when there are 
definite medical symptoms and on approved medication.  This 
description appears to contemplate the veteran's current 
disability picture.  There is no persuasive evidence of 
recurrent constitutional symptoms to warrant assignment of 
the next higher rating of 30 percent this criteria.  

In sum, the Board is unable to find that a rating in excess 
of the current 10 percent is warranted under any applicable 
schedular rating criteria at any time during the period 
contemplated by the appeal.  Fenderson.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  As his wife and his daughter altogether 
noted in their letters written in September 2003, the veteran 
is president of a booster club and is an active member of 
both the local school and church boards.  And, as noted 
previously in his May 2007 VA examination, the veteran stated 
that he had not been hospitalized for his stings.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment or frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.


ORDER

The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


